[Cite as Disciplinary Counsel v. Meyer, 134 Ohio St. 3d 180, 2012-Ohio-5487.]




                    DISCIPLINARY COUNSEL v. MEYER, F.K.A. GEE.
[Cite as Disciplinary Counsel v. Meyer, 134 Ohio St. 3d 180, 2012-Ohio-5487.]
Attorney misconduct, including practicing law while under suspension and
         knowingly making false and misleading statements of material fact to
         disciplinary counsel in connection with a disciplinary matter—Eighteen-
         month suspension, with six months stayed on condition.
  (No. 2012-1001—Submitted August 22, 2012—Decided November 29, 2012.)
     ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 11-084.
                                _______________________
         Per Curiam.
         {¶ 1} Respondent, Rebecca Christine Meyer, f.k.a. Gee,1 Attorney
Registration No. 0076007, was admitted to the practice of law in Ohio in 2003.
She was also admitted to the practice of law in Kentucky.                         The Board of
Commissioners on Grievances and Discipline now recommends that we suspend
Meyer from the practice of law for 18 months, with six months stayed on a
condition. We adopt the board’s recommended sanction.
                                         Background
         {¶ 2} On December 17, 2010, the Supreme Court suspended Meyer from
the practice of law and sanctioned her in the amount of $750 pursuant to Gov.Bar
R. X(5)(A)(1) and (4) for failing to complete continuing-legal-education (“CLE”)
requirements and for failing to pay a prior court-ordered sanction for CLE
noncompliance. In re Gee, 127 Ohio St. 3d 1467, 2010-Ohio-6302, 938 N.E.2d
1. Respondent’s last name changed from Gee to Meyer in 2004. Although she then used the name
Meyer in her dealings with clients and on court filings, she did not notify the Office of Attorney
Services that her last name had changed until after the formal hearing before the board in this case
in April 2012.
                            SUPREME COURT OF OHIO




368. Meyer subsequently completed the required CLE and paid the sanctions, and
the court reinstated her to the practice of law on June 14, 2011. In re Gee, 128
Ohio St. 3d 1521, 2011-Ohio-2877, 948 N.E.2d 963.
       {¶ 3} On October 10, 2011, relator, disciplinary counsel, filed a three-
count complaint alleging that Meyer had violated the Ohio Rules of Professional
Conduct by practicing law while under suspension, making false and misleading
statements in a letter to disciplinary counsel, and failing to update the Supreme
Court’s Office of Attorney Services with the name she was using professionally in
her practice.
       {¶ 4} Following a hearing on April 30, 2012, a panel of the Board of
Commissioners on Grievances and Discipline recommended that Meyer be
suspended from the practice of law for 18 months, with 12 months stayed on the
condition that she comply with her contract with the Ohio Lawyers Assistance
Program (“OLAP”).
       {¶ 5} On June 5, 2012, we issued an order of reciprocal discipline,
Disciplinary Counsel v. Gee, 132 Ohio St. 3d 1229, 2012-Ohio-2754, 971 N.E.2d
952, after notification that in March 2012, the Supreme Court of Kentucky had
suspended Meyer’s license to practice law in that state for a period of 61 days for
failure to comply with the state’s continuing-legal-education requirements,
Kentucky Bar Assn. v. Gee, 363 S.W.3d 343 (Ky.2012).
       {¶ 6} The board considered this matter on June 7, 2012, and it adopted
the panel’s findings of fact and conclusions of law, but amended the
recommended sanction. The board recommended that Meyer be suspended for 18
months, with six months stayed on the condition that she comply with her OLAP
contract. We adopt the board’s recommendation.
                            Stipulated Misconduct
       {¶ 7} Regarding Count I of the complaint, the parties stipulated that
during the period of suspension between December 17, 2010, and her




                                        2
                                January Term, 2012




reinstatement on June 14, 2011, Meyer continued to practice law. They further
stipulated that by continuing to practice law, Meyer violated Prof.Cond.R.
1.16(a)(1) (requiring a lawyer to withdraw from representation when the
representation will result in violation of the Ohio Rules of Professional Conduct),
5.5(a) (prohibiting a lawyer from practicing law in a jurisdiction in violation of
the regulation of the legal profession in that jurisdiction), 8.4(c) (prohibiting a
lawyer from engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation), and 8.4(h) (prohibiting a lawyer from engaging in conduct
that adversely reflects on the lawyer’s fitness to practice law).
       {¶ 8} Regarding Count II of the complaint, the parties stipulated that
Meyer made false and misleading statements in a letter to disciplinary counsel,
including the assertion that she had not engaged in the practice of law during the
period of suspension. Meyer admitted that her conduct violated Prof.Cond.R.
8.1(a) and (b) (prohibiting a lawyer from knowingly making a false statement of
material fact in connection with a disciplinary matter and failing to disclose a
material fact in response to a demand for information by a disciplinary authority
during an investigation) and 8.4(h).
       {¶ 9} Regarding Count III of the complaint, the parties stipulated that
since Meyer’s marriage on September 4, 2004, she has used the named “Rebecca
Gee Meyer” or “Rebecca C. Meyer” for professional purposes. At the time of the
hearing in this matter in April 2012, Meyer still had not updated her attorney-
registration information with the Supreme Court as required by Gov.Bar R.
VI(1)(D) (requiring attorneys to keep the Office of Attorney Services apprised of
any change in the information on their certificate of registration). She stipulated
that her conduct violated Prof.Cond.R. 8.4(h).
                                       Sanction
       {¶ 10} The parties stipulated to the mitigating factors of no prior
disciplinary record and cooperation during the disciplinary proceedings. BCGD




                                          3
                            SUPREME COURT OF OHIO




Proc.Reg. 10(B)(2)(a) and (d). In addition, the panel expressed its belief that
Meyer’s mental-health issues contributed to cause the misconduct, although she
had not provided the necessary medical evidence for mitigation purposes.
       {¶ 11} The panel did not identify any aggravating circumstances.
Nevertheless, the panel noted the seriousness of Meyer’s conduct in failing to stop
practicing law while her license was suspended.
       {¶ 12} For guidance in determining the appropriate sanction, the panel
reviewed similar disciplinary cases in which attorneys had continued to practice
law while under a CLE suspension. The sanctions in those cases included both
definite and indefinite suspensions. Disciplinary Counsel v. Higgins, 117 Ohio
St.3d 473, 2008-Ohio-1509, 884 N.E.2d 1070; Disciplinary Counsel v. MacLean,
106 Ohio St. 3d 50, 2005-Ohio-3672, 831 N.E.2d 423; Toledo Bar Assn. v.
Crandall, 98 Ohio St. 3d 444, 2003-Ohio-1637, 786 N.E.2d 872.            An actual
suspension is necessary in this case based on Meyer’s violations of Prof.Cond.R.
8.1 and 8.4. See Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d 187, 191,
658 N.E.2d 237 (1995). Consequently, the panel recommended that Meyer be
suspended from the practice of law for 18 months, with 12 months stayed on the
condition that she comply with her OLAP contract.
       {¶ 13} The board adopted the panel’s findings of fact and conclusions of
law. The board rejected the stipulated mitigating factor of no prior discipline, in
light of this court’s order of reciprocal discipline entered on June 5, 2012, after
the panel’s hearing. But the board noted that after the April 2012 hearing, Meyer
updated her information on file with the court’s Office of Attorney Services.
Without further discussion, the board recommended a harsher sanction of an 18-
month suspension with only six months stayed on the condition that she comply
with her OLAP contract.
       {¶ 14} Having independently considered the evidence in this matter, we
agree with the board’s findings and recommended sanction. Accordingly, we




                                        4
                                January Term, 2012




suspend Meyer from the practice of law in Ohio for 18 months, with six months
stayed on the condition that she comply with her OLAP contract. Costs are taxed
to Meyer.
                                                         Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
       LANZINGER, J., dissents and would impose an 18-month suspension with
12 months stayed, as recommended by the panel.
                                 ___________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, Chief
Assistant Disciplinary Counsel, for relator.
       Rebecca Christine Meyer, pro se.
                               _______________________




                                         5